DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Chang (US 8,662,709 B2) in view of Zhou (US 2014/0049967 A1), Esakoff et al. (US 6,092,914), Sharrah et al. (US 2011/0121727 A1) and Sommers et al. (US 6,866,401 B2).
Regarding claim 1, Chang teaches an LED light assembly (see abstract; figure 3), comprising:
an LED light source (102; see at least figure 3);
a beam angle changing lens for directing light (104; see at least figure 3);
a holder assembly (306; see at least figure 3) including at least one protrusion (see at least figure 3) and drive flange (310; see at least figure 310), said holder
assembly (306) holding one of said lens (104; see at least figure 3) or said LED light source (see figure 3; light source 103; LED disclosed in abstract of Chang);
a holder guide (304) into which said holder assembly is inserted, said holder guide including at least one angled slot (340) in a sidewall of said holder guide (304) and said at least one protrusion traveling along said angled slot (340) in response to rotation of said holder assembly and changing a distance between said LED light source (103) and said beam angle changing lens (104; see at least figure 3) as the holder assembly travels in said angled slot (340); a fixture main body (302; see at least figure 3);
Chang is silent about extending at an angle from a lower portion of said sidewall
to an opening in the top of said sidewall.
Zhou teaches an LED light assembly comprising a holder with an angled slot in a
sidewall extending at an angle from a lower portion of said sidewall to an opening in the
top of said sidewall, said at least one guide pin being inserted into said at least one
angled slot (Figure 1; 21) and traveling along said angled slot in response to rotation of
said holder assembly and changing a distance between said LED light source and said
beam angle changing lens as the holder assembly travel in the angled slot to provide
frequent adjustment of beam angle.
It would have been obvious to one having ordinary skill in the art at the time the
invention was made to modify the holder of Chang as taught by Zhou to provide
frequent adjustment of the beam angle so that a desired illumination output is achieved.
Chang modified by Zhou are silent about a beam angle changing dial secured to
a top portion of said main body fixture, said beam angel changing dial including at least one inner tab for driving said drive flange of the holder assembly to induce rotation in said holder assembly and movement within said angled slot when said beam angle changing dial is rotated.
Esakoff et al. teach an LED light assembly comprising a beam angle changing
dial (26) secured to and extending over a top portion of said main body fixture (18), said
beam angle changing dial including at least one inner tab for driving said drive flange
(figure 3; 54, 56) of the holder assembly to induce rotation in said holder assembly and
movement within said angled slot when said beam angle changing dial is rotated.
It would have been obvious to one having ordinary skill in the art at the time the
invention was made to modify Chang modified by Zhou to include a beam angle
changing dial as taught by Esakoff et al. to vary the beam angle so that a desired
illumination output is achieved.
	Chang modified by Zhou and Esakoff et al. do not explicitly each a tilt mechanism configured to change a direction at which the light is emitted from the LED light source.
	Sharrah et al. teach a tilt mechanism (pivotable connection 40; see at least figure 1 and paragraph [0031]) configured to change a direction at which the light is emitting from the LED light source (242,246). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chang modified by Zhou and Esakoff et al. to include a tilt mechanism as taught by Sharrah et al. as an alternative design choice and way to adjust the lighting apparatus to achieve a desired illumination output.
	Chang modified by Zhou, Esakoff et al. and Sharrah et al. does not explicitly teach wherein an angle of a beam emitted from the lighting apparatus is adjustable to an angle that is from 36° to 59°.
	Sommers et al. teach a lens that adjusts the spread of the lamp beam but does
not teach an adjustable angle that is from 36° to 59°. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lens of Chang modified by Zhou,  Esakoff et al. and Sharrah et al.  as taught by Sommers et al. to include an adjustable angle that is from 36° to 59° as an alternative design choice to achieve a desired illumination output, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 2, Chang modified by Zhou, Esakoff et al., Sharrah et al. and Sommers et al. teach the LED light assembly of claim 1  and Sommers et al. teach a lens having an adjustable angle but do not explicitly teach wherein the angle is adjustable to 40°. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lens of Chang modified by Zhou,  Esakoff et al. and Sharrah et al.  as taught by Sommers et al. to include an adjustable angle 40° as an alternative design choice to achieve a desired illumination output, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 3, Chang modified by Zhou, Esakoff et al., Sharrah et al. and Sommers et al. teach the LED light assembly of claim 1 and Sommers et al. further teaches a lens (38; see at least figure 3 where lens 38 is adjustable via sleeve 44) wherein the angle is continuously adjustable. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lens of Chang modified by Zhou,  Esakoff et al. and Sharrah et al.  as taught by Sommers et al. to include a lens have a continuously adjustable angle as an alternative design choice to achieve a desired illumination output.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of new grounds of rejection necessitated by applicant’s amendment of independent claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.A/Examiner, Art Unit 2875                                                                                                                                                                                                        /ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875